Citation Nr: 1812426	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-32 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a July 2016 hearing.  A transcript of the hearing is associated with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional pertinent evidence including an April 2016 VA examination of the Veteran's PTSD was obtained by the AOJ after the AOJ issued its August 2014 Statement of the Case denying the Veteran entitlement to a rating in excess of 70 percent for his PTSD.  However, the AOJ did not issue a Supplemental Statement of the Case addressing that evidence, and the Board notes the AOJ has also not issued a Statement of the Case on the intertwined issue of entitlement to a TDIU.  Therefore, the AOJ should make reasonable attempts to obtain any outstanding relevant evidence before readjudicating these matters based on a review of the totality of the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative and request their assistance in identifying any outstanding relevant VA and private records.  The AOJ should make reasonable attempts to obtain all identified outstanding records and associate them with the Veteran's claims file.

2. After completing the above action and any other necessary development, the claims must be readjudicated.  If a claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).







	(CONTINUED ON NEXT PAGE)




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

